Citation Nr: 0935271	
Decision Date: 09/21/09    Archive Date: 10/02/09

DOCKET NO.  04-40 357	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an increased disability rating for the 
service-connected residual fracture of the right ankle with 
internal fixation screws and small avulsion from the tip of 
the medial malleolus and scars, currently evaluated at 10 
percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Patricia Veresink, Associate Counsel




INTRODUCTION

The Veteran had active duty service from January 1984 to 
October 1990, with an unverified prior period of active duty 
of three years reportedly beginning in June 1980.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2004 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A notice of disagreement was received in March 2004, a 
statement of the case was issued in October 2004, and a 
substantive appeal was received in November 2004.  The 
Veteran originally requested a hearing with the RO, but 
withdrew that request in writing in October 2006 and in lieu 
requested an informal conference with a Decision Review 
Officer, which was held in October 2006.


FINDING OF FACT

The preponderance of the evidence shows that the Veteran's 
residual fracture of the right ankle with internal fixation 
screws and small avulsion from the tip of the medial 
malleolus and scars is not manifested by marked limitation of 
motion.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 10 percent 
disabling for residual fracture of the right ankle with 
internal fixation screws and small avulsion from the tip of 
the medial malleolus and scars have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.159, 3.321, Part 4, 4.7, 4.40, 4.45, 
4.59, 4.71a, 4.118, Diagnostic Code 5271 (2008).



REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

Duty to Notify

Under the Veterans Claims Assistance Act of 2000 (VCAA), 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107 and 5126; see also 38 C.F.R.  §§ 3.102, 3.156(a), and 
3.326(a), VA has a duty to notify the claimant of any 
information and evidence needed to substantiate and complete 
a claim, and of what part of that evidence is to be provided 
by the claimant and what part VA will attempt to obtain for 
the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet.App. 183, 187 (2002).

The record shows that through VCAA letters dated November 
2003 and May 2008 the appellant was informed of the 
information and evidence necessary to warrant entitlement to 
the benefit sought on appeal.  The appellant was also advised 
of the types of evidence VA would assist him in obtaining as 
well as his own responsibilities with regard to identifying 
relevant evidence.  See Quartuccio v. Principi, 16 Vet.App. 
183 (2002); Charles v. Principi, 16 Vet.App. 370 (2002).

The United States Court of Appeals for Veterans Claims 
decision in Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
held, in part, that a VCAA notice as required by 38 U.S.C. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a 
claim for VA benefits.  The VCAA letter to the appellant was 
provided in November 2003 prior to the initial unfavorable 
decision in January 2004.

The United States Court of Appeals for Veterans Claims 
(Court), in Vazquez-Flores v. Peake, 22 Vet.App. 37 (2008) 
purported to clarify VA's notice obligations in increased 
rating claims.  The Court held that a notice letter must 
inform the Veteran that, to substantiate a claim, he or she 
must provide, or ask VA to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life.  The Court also held 
that where the claimant is rated under a diagnostic code that 
contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life, the notice letter must 
provide at least general notice of that requirement.  

The Board points out that the U.S. Court of Appeals for the 
Federal Circuit recently reversed the Court's holding in 
Vazquez, to the extent the Court imposed a requirement that 
VA notify a Veteran of alternative diagnostic codes or 
potential "daily life" evidence.  See Vazquez-Flores v. 
Shinseki, No. 08-7150 (Fed. Cir. Sept. 4, 2009).  Reviewing 
the May 2008 correspondence in light of the Federal Circuit's 
decision, the Board finds that the Veteran has received 
38 U.S.C.A. § 5103(a)-compliant notice as to his increased 
rating claim.

Although some of the notices did not precede the initial 
adjudication of the Veteran's claim, the later notices were 
followed by a subsequent readjudication, in this case a 
supplemental statement of the case issued in February 2009, 
thereby curing the defective notice error.  See Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as an SOC or SSOC, is sufficient to cure a 
timing defect).

The Veteran has received all essential notice, has had a 
meaningful opportunity to participate in the development of 
his claim, and is not prejudiced by any technical notice 
deficiency along the way.  See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004).  In any event, the Veteran has not 
demonstrated any prejudice with regard to the content of the 
notice.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) 
(Reversing prior case law imposing a presumption of prejudice 
on any notice deficiency, and clarifying that the burden of 
showing that an error is harmful, or prejudicial, normally 
falls upon the party attacking the agency's determination.)  
See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. 
Cir. 2006).



Duty to Assist

The Board also finds that there has been substantial 
compliance with the assistance provisions set forth in the 
law and regulations.  The record in this case includes 
service treatment records, VA treatment records, VA 
examination reports, and lay evidence.  The Board finds that 
the record as it stands includes adequate competent evidence 
to allow the Board to decide the case and no further action 
is necessary.  See generally 38 C.F.R.  § 3.159(c).  No 
additional pertinent evidence has been identified by the 
claimant.   

The Veteran was afforded VA examinations in December 2003, 
November 2006, and November 2008.  38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).  Given that the examination reports 
set forth detailed examination findings in a manner that 
allows for informed appellate review under applicable VA laws 
and regulations, the Board finds the examinations to be 
sufficient.  Thus, the Board finds that a further examination 
is not necessary. 

For all the foregoing reasons, the Board concludes that VA's 
duties to the claimant have been fulfilled with respect to 
the issue on appeal.

Analysis

Legal Criteria

The present appeal involves the Veteran's claim that the 
severity of his service-connected residual fracture of the 
right ankle with internal fixation screws and small avulsion 
from the tip of the medial malleolus and scars (hereinafter 
referred to as right ankle disability) warrants a higher 
disability rating.  Disability evaluations are determined by 
the application of the Schedule for Rating Disabilities, 
which assigns ratings based on the average impairment of 
earning capacity resulting from a service-connected 
disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned. 38 C.F.R. § 4.7.

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the Veteran's condition.  Schafrath v. 
Derwinski, 1 Vet.App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet.App. 55 (1994).  
Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The 
analysis in the following decision is therefore undertaken 
with consideration of the possibility that different ratings 
may be warranted for different time periods.

The Veteran's service-connected right ankle disability has 
been rated by the RO under the provisions of Diagnostic Code 
5271 for limitation of motion of the ankle.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5271.  Under this regulatory 
provision, marked limitation of motion of the ankle warrants 
a 20 percent disability rating and moderate limitation of 
motion of the ankle warrants a 10 percent disability rating.

In addition, VA regulations set forth in 38 C.F.R. §§ 4.40, 
4.45, and 4.59 provide for consideration of a functional 
impairment due to pain on motion when evaluating the severity 
of a musculoskeletal disability.  A higher rating can be 
based on "greater limitation of motion due to pain on use."  
DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  However, any 
such functional loss must be "supported by adequate 
pathology and evidenced by the visible behavior of the 
claimant."  See 38 C.F.R. § 4.40.

Factual Background

The Veteran has been consistently receiving treatment for his 
right ankle from the VA.  In June 2001 the Veteran complained 
of pain in the right ankle with scars and swelling noted by 
the examiner.  X-rays showed status post open reduction 
internal fixation of the fracture of the medial malleolus 
with the ankle joint in normal position and no other 
significant abnormality.  In August 2001, the Veteran again 
complained of chronic soreness of the right ankle.  In 
November 2002, the Veteran complained of right ankle pain, 
right heel pain, and an inability to stand for long periods 
of time.  His treatment had been minimal with Naprosyn 
providing only minimal relief.  He denied post static 
dyskinesia, though he did note the arch being tight and pain 
with prolonged standing.  The examiner diagnosed likely 
plantar fasciitis and possible heel enthesopathy.  

The Veteran was afforded a VA examination in December 2003.  
At that time, he noted pain after prolonged standing and 
running.  He noted that he could barely run due to the pain.  
The Veteran reported taking Naprosyn.  Upon physical 
examination, the Veteran walked with a normal gait into the 
examination room.  His gait was neither unsteady nor 
unpredictable and he did not require an assistive aid to 
ambulate.  He showed no evidence of clubbing, cyanosis, 
edema, or varicose veins.  The examiner noted that the 
competency of the deep venous circulation was intact and 
there were no signs of chronic venous stasis dermatitis.  The 
examination of the feet revealed no evidence of flat feet 
deformities.  The weight bearing alignment of the Achilles 
tendon was good and there was no evidence of hallux valgus.  
Examination of the feet also revealed no evidence of abnormal 
weight bearing signs.  The Veteran did wear orthopedic shoes, 
but he did not require other walking assistive devices.  The 
examination of the right ankle revealed no evidence of 
redness, heat, swelling, effusion, drainage, abnormal motion, 
instability, or weakness.  The examiner found no ankylosis of 
the joint.  The range of motion of the right ankle was not 
limited by pain, fatigue, weakness, lack of endurance, or 
incoordination.  Diagnostic study of the right ankle showed 
two screws, medial malleolus, with no hardware complications.  
It was otherwise negative.  The examiner diagnosed residuals 
right ankle fracture, but with worsening subjective residuals 
of bilateral knee pain per Veteran.  The examiner recommended 
the Veteran avoid prolonged walking, standing, and lifting.  

The Veteran was afforded another VA examination in November 
2006.  At that time, the Veteran reported weakness, 
stiffness, swelling, heat, redness, buckling, lack of 
endurance, and fatiguability in the ankle.  He also reported 
pain in the ankle when he lies in bed.  His feet throb and 
are restless.  The Veteran described the pain as constant, 
burning, sharp, cramping, aching, and sticking.  He measured 
the pain at a level of ten out of ten.  The pain was caused 
by walking, standing, and lying flat.  It was relieved by 
rest and Naprosyn, sitting, leaning, heat, and inserts in his 
shoes.  He noted that if he sits he must prop his foot on a 
foot rest.  He reported pain in his feet when he stands.  He 
stated that he must walk to the left and right to decrease 
the pain.  He noted that both ankles swell.  The Veteran's 
gait was abnormal involving a slight limp that favored the 
right lower extremity.  The Veteran required no devices for 
ambulation.  The examiner noted no ankylosis or deformity of 
either ankle.  The Veteran's range of motion was 15 degrees 
dorsiflexion with no pain and 40 degrees plantar flexion with 
pain at 40 degrees.  After repetitive use, pain was the 
predominant issue, but fatigue and lack of endurance were 
also problems.  Weakness and incoordination were not issues.  
There was no additional limitation of motion.  Right ankle 
complete x-ray revealed internal fixation screws in the 
medial malleolus with a healed fracture and small avulsions, 
tip of medial malleolus.

The Veteran was again afforded a VA examination in November 
2008.  The Veteran reported weakness, stiffness, swelling, 
heat, giving way, lack of endurance, fatigability, 
restlessness, and constant pain which travels down to the 
right foot.  He described the pain as aching and burning and 
rated it at a level of seven out of ten.  He noted that it 
worsens with physical activity such as standing or walking 
and during cold weather.  The examiner reported that the 
Veteran takes medication, wears shoe cushions, and applies 
heat.  He could only function with medication.  The Veteran 
stated that he has to keep his right foot moving, otherwise 
the pain will occur.  The functional impairment consisted of 
him leaning on the left foot with prolonged standing and 
walking.  Upon examination, the right ankle showed some 
weakness, although no deformity or ankylosis.  The range of 
motion was dorsiflexion to 15 degrees and plantar flexion to 
40 degrees without fatigue, weakness, lack of endurance, or 
incoordination.  After repetitive use, the examiner noted an 
additional 5 degree limitation of motion on dorsiflexion and 
plantar flexion with pain, fatigue, weakness, lack of 
endurance, and incoordination, with pain having the major 
impact on function.  The examiner noted no malunion of the os 
calcis or os [talus] bilaterally.  Examination of the feet 
revealed wearing out on the heel portions of both shoes.  
There was callosity on the medial aspect of both great toes.  
The Veteran did not require an assistive device to walk.  X-
ray of the right ankle again revealed internal fixation 
screws in the medial malleolus with healed fracture and small 
avulsion from the tip of the medial malleolus.  The examiner 
noted that the diagnosis was unchanged from status post right 
ankle fracture, status post surgery.  Regarding the effect on 
the Veteran's occupation and activities of daily living, the 
Veteran had difficulty with prolonged standing, walking, 
running, jumping, doing heavy lifting, and frequent climbing 
up and down stairs. 

Right Ankle Analysis

To receive an increased rating of 20 percent disabling under 
Diagnostic Code 5271, the evidence must show marked 
limitation of motion of the ankle.  Normal range of motion of 
the ankle is dorsiflexion to 20 degrees and plantar flexion 
to 45 degrees.  38 C.F.R. § 4.71a, Plate II.  Based on the 
evidence of record, the Board finds that a preponderance of 
the evidence is against an increased disability rating. 

The Veteran's range of motion was not limited during the 
December 2003 VA examination.  It was measured at 15 degrees 
dorsiflexion with no pain and 40 degrees plantar flexion with 
pain at 40 degrees in November 2006 and dorsiflexion to 15 
degrees and plantar flexion to 40 degrees with an additional 
loss of 5 degrees due to pain on repetition in November 2008.  
When considering the DeLuca factors, this 5 degree loss due 
to pain on repetition results in dorsiflexion to 10 degrees 
and plantar flexion to 35 degrees.  The Board finds that 
these measurements are more appropriately described as 
moderate limitation of motion, rather than marked.  As such, 
a rating in excess of 10 percent disabling is not warranted 
under 38 C.F.R. § 4.71a, Diagnostic Code 5271.  

The Board must consider other applicable Diagnostic Codes in 
rating the Veteran's ankle disability.  As the record at no 
point indicates ankylosis of the ankle or ankylosis of the 
subastragalar or tarsal joint, Diagnostic Codes 5270 and 5272 
are not applicable.  In November 2008, the examiner 
specifically noted no malunion of the os calcis.  In 
addition, the record is silent as to any malunion of the 
astragalus.  As such, Diagnostic Code 5273 is not applicable.  
Also, the Veteran has not had an astragalectomy, making 
Diagnostic Code 5274 also inapplicable.  The Board therefore 
finds no other Diagnostic Codes to be appropriate for rating 
the Veteran's right ankle disability.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5270, 5272-4.

Scars

The Board must also address whether a separate evaluation is 
warranted for the Veteran's scars.  Scars may be 
independently rated under 38 C.F.R. § 4.118.  Scars, other 
than head, face, or neck, are compensable under the following 
circumstances: if deep, causing limitation of motion, and 
covering an area exceeding 6 square inches (39 square 
centimeters), if superficial without causing limitation of 
motion while covering more than 144 square inches (929 square 
centimeters), if superficial and unstable, if superficial and 
painful upon examination, or if causing limitation of motion.  
38 C.F.R. § 4.118, Diagnostic Codes 7801-05.  

In the November 2006 VA examination, the examiner noted two 
operative scars measuring 5.5 cm by 0.3 cm and 1.5 by 0.5 cm.  
The scars were level with no tenderness, disfigurement, 
ulceration, adherence, instability, inflammation, edema, 
tissue loss, keloid formation, hyperpigmentation, or abnormal 
texture.  The larger scar was described as hypopigmented, but 
less than six square inches.  In the November 2008 VA 
examination, the examiner noted a scar on the right ankle 
medial aspect crescent shaped measuring 7.5 cm by 0.1 cm and 
a short scar on the right lateral ankle measuring 1.5 cm by 
0.2 cm.  The scars were described as level, hyperpigmented, 
and abnormally textured, covering less than 6 square inches.  
Examination revealed no tenderness, disfigurement, 
ulceration, adherence, instability, inflammation, edema, 
tissue loss, keloid, or hypopigmentation.  In an addendum, 
the examiner stated that there was no limitation of motion 
secondary to the scars.  

As the Veteran's scars cover less than 6 square inches, do 
not cause limitation of motion, and are neither unstable nor 
painful, an independent compensable disability rating is not 
warranted.  



Extraschedular Consideration

Finally, the Board must consider an extraschedular 
evaluation.  To accord justice in an exceptional case where 
the schedular standards are found to be inadequate, the field 
station is authorized to refer the case to the Chief Benefits 
Director or the Director, Compensation and Pension Service 
for assignment of an extraschedular evaluation commensurate 
with the average earning capacity impairment.  38 C.F.R. § 
3.321(b)(1).

The criterion for such an award is a finding that the case 
presents an exceptional or unusual disability picture with 
related factors such as marked interference with employment 
or frequent periods of hospitalization as to render 
impractical application of regular schedular standards.  The 
Court has held that the Board is precluded by regulation from 
assigning an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance; however, the Board is 
not precluded from raising this question, and in fact is 
obligated to liberally read all documents and oral testimony 
of record and identify all potential theories of entitlement 
to a benefit under the law and regulations.  Floyd v. Brown, 
9 Vet. App. 88 (1996).  The Court further held that the Board 
must address referral under 38 C.F.R. §3.321(b)(1) only where 
circumstances are presented which the Director of VA's 
Compensation and Pension Service might consider exceptional 
or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

The Court has clarified the analytical steps necessary to 
determine whether referral for extraschedular consideration 
is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008). 
The Court stated that the RO or the Board must first 
determine whether the schedular rating criteria reasonably 
describe the Veteran's disability level and symptomatology.  
Id. at 115.  If the schedular rating criteria do reasonably 
describe the Veteran's disability level and symptomatology, 
the assigned schedular evaluation is adequate, referral for 
extraschedular consideration is not required, and the 
analysis stops.  Id.

If the RO or the Board finds that the schedular evaluation 
does not contemplate the Veteran's level of disability and 
symptomatology, then either the RO or the Board must 
determine whether the Veteran's exceptional disability 
picture includes other related factors such as marked 
interference with employment and frequent periods of 
hospitalization.  Id. at 116.  If this is the case, then the 
RO or the Board must refer the matter to the Under Secretary 
for Benefits or the Director of the Compensation and Pension 
Service for the third step of the analysis, determining 
whether justice requires assignment of an extraschedular 
rating.  Id.

In this case, the Veteran reported pain and limitation of 
motion of the right ankle.  The Board is of the opinion that 
the Rating Schedule measures and contemplates these aspects 
of his disability, so that extraschedular consideration is 
not warranted.

In conclusion, at no time during the pendency of this claim, 
has the disability been more or less disabling than as 
currently rated.  The preponderance of the evidence is 
against the claim; there is no doubt to be resolved; and an 
increased rating is not warranted. 


ORDER

Entitlement to an increased disability rating for service-
connected residual fracture of the right ankle with internal 
fixation screws and small avulsion from the tip of the medial 
malleolus and scars is denied.



____________________________________________
Leonard J. Vecchiollo
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


